DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejoinder 
Claims 36-52 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 88 directed to a species  of claims 53-55, and groups II and III  (claims 56-64) directed to method of making and using cocoa replacer of claim 36, i.e., making  an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because the process claim previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement as set forth in the Office action mailed on 8/10/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance

Claims 36-64 are allowed. The following is an examiner’s statement of reasons for allowance: 

Claims 36-55, 56-62 and 63-64, are allowed because the prior art of record  Pearson and Aura does not teach or suggest, singularly or in combination, at least the limitations of the base claim 36 that requires "0.1 to 99.9 wt% cocoa residues" in combination with "0.1 to 99.9 wt% shea residues"  wherein the specification defines the claimed "cocoa residues" as "waste or decay product[s] of cocoa beans after production processes of the beans to extract the fat [] from the bean." Specification at page 8, lines 15-17. According to the specification, cocoa residues "comprise two parts; the cocoa solids as well as residual fat, if any, after the processing." (page 8, lines 17-18). 
The applied prior art to Pearson does not teach cocoa residue as claimed and Pearson fails to provide any further disclosure on cocoa residues of this nature. (see remarks, page 2-3).  Pearson's discloses shea stearin but not shea residues. "shea residues" as defined by the specification is "waste or decay 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYOTI CHAWLA/Primary Examiner, Art Unit 1791